Citation Nr: 0637347	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for tachycardia.

2.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

3.  Entitlement to a compensable disability rating for 
dysthymia from December 18, 1998 to October 19, 2000.

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for dysthymia, beginning October 20, 2000. 

5.  Entitlement to service connection for right elbow 
disability. 

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for residuals of 
rhinoplasty for deviated nasal septum. 

8.  Entitlement to nonservice-connected (NSC) pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from December 1971 
to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which included denying service 
connection for back disability, right elbow disability, sleep 
apnea, bilateral knee disability, and deviated nasal septum.   
This decision also denied NSC pension benefits and granted 
service connection for tachycardia, hemorrhoids, and 
dysthymia, assigning noncompensable ratings for each 
disability.  In a November 2001 rating decision, the RO 
increased the evaluation of the veteran's dysthymia to 30 
percent disabling, effective October 20, 2000.  

In a February 2004 rating decision, the RO granted service 
connection for degenerative disc disease, lumbar spine, and 
chondromalacia patella, both knees.  Because the veteran was 
awarded a complete grant of the benefits sought with respect 
to his lumbar spine disability and bilateral knee disability, 
these issues are no longer on appeal.  

The issue of service connection residuals of rhinoplasty for 
deviated nasal septum is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tachycardia is not shown to have permanent atrial 
fibrillation, one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventrical tachycardia 
document by ECG or Holter monitor.  

2.  Hemorrhoids are not shown to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

3.  The medical evidence of record does not show any 
treatment for symptoms associated with the veteran's 
dysthymia from December 18, 1998 to October 19, 2000.   

4.  From October 20, 2000, the veteran's dysthymia has been 
manifested by depressed mood, blunted affect, and suicidal 
ideations.  It is not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

5.  A current right elbow disability is not shown.  

6.  Sleep apnea is not shown.  

7.  In a written signed statement dated in December 2003, the 
veteran indicated that he wished to withdraw his appeal as to 
the issue of entitlement to NSC pension benefits.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tachycardia are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2006); 38 C.F.R. § 4.104 (Diagnostic Code 7010) 
(2006).

2.  The criteria for an initial compensable evaluation for 
recurrent hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5103-5013A, 5107 (West 2006); 38 C.F.R. § 4.114 (Diagnostic 
Code 7336 (2006).

3.  For the period from December 18, 1998 to October 19, 
2000, the criteria for an initial compensable evaluation for 
dysthymia are not met.  38 U.S.C.A. §§ 1155, 5103-5013A, 5107 
(West 2006); 38 C.F.R. § 4.130 (Diagnostic Code 9433 (2006).

4.  For the period beginning October 20, 2000, the criteria 
for an evaluation in excess of 30 percent for dysthymia are 
not met.  38 U.S.C.A. §§ 1155, 5103-5013A, 5107 (West 2006); 
38 C.F.R. § 4.130 (Diagnostic Code 9433 (2006).  

5.  A right elbow disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2006); 38 C.F.R. § 3.303 (2006).

6.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2006); 38 C.F.R. § 3.303 (2006).

7.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to nonservice-connected 
pension benefits.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. § 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision was dated in April 2000, prior to 
the enactment of the VCAA.  Therefore, it was not possible to 
provide proper notification before the initial rating 
determination.  However, in April 2003, the RO issued a VCAA 
letter that properly provided notice of his claims, and met 
all four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This letter provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials in supplemental statements of 
the case (SSOC) dated in December 2003 and November 2004.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, specifically VA 
examination reports dated in March 2004, private medical 
records, and lay statements from the veteran in support of 
his claims.  As VA examinations and other medical evidence is 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

Tachycardia

The veteran was treated in service for complaints of 
fluttering in the chest.  Heart examination, including an 
electrocardiogram (ECG), was performed in June 1976 that 
showed no gross abnormalities.  A December 1986 ECG was 
normal with assessment of rule out dysarrhthmia.  Holder 
monitor showed a heart rate of 136-148 with frequent unifocal 
premature ventral contractions (PVC's), sinus tachycardia 
with minimal exertion and no symptomatic palpations noted.  
Based upon the above findings, the RO granted service 
connection in April 2000 rating decision and assigned a 
noncompensable evaluation under Diagnostic Code (DC) 7010.  

Under 7010, Supraventricular arrhythmias, a 10 percent 
evaluation is warranted for supraventricular arrhythmias, 
with permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram (ECG) or Holter monitor.  A 
30 percent evaluation requires paroxysmal atrial fibrillation 
or other supraventricular tachycardia with more than 4 
episodes per year documented by ECG or Holter monitor.  See 
38 C.F.R. 4.104, DC 7010 (2006). 

VA examination reports of the Heart and Arrhythmias dated in 
March 2004 noted that the veteran complained of a sensation 
of fluttering, which occurred at a frequency of once a week 
to once every other week.  The veteran also indicated that 
the frequency has increased.  He was not receiving any 
treatment for these problems, according to the veteran. 

Examination revealed normal auscultation of the heart.  
Rhythm was normal, regular, and was 80 per minute.  Blood 
pressure was 120/80.  There was no evidence of congestive 
heart failure or lower limb edema.  The physician found that 
the veteran's metabolic equivalents (METS) levels were normal 
and above 10.    

Based upon the above, the Board finds that there is nothing 
in the record to suggest that the veteran's tachycardia has 
exhibited compensably disabling symptomatology.  While there 
was an irregular heartbeat noted in a September 2000 VA 
clinical note, there was no indication of any permanent 
atrial fibrillation or other permanent arrhythmias in the 
report.  Moreover, the March 2004 VA examination reports fail 
to show any manifestations at that time.  Therefore, the 
noncompensable rating is appropriate under DC 7010.  

As for other diagnostic codes, the Board has considered 
whether the veteran is entitled to a separate compensable 
evaluation under 38 C.F.R. § 4.104 for heart disease, 
including DC 7004, 7005, 7006, and 7007.  However, the March 
2004 VA examination reports indicated normal metabolic 
equivalents (METS) levels above 10.  Furthermore, the March 
2004 VA physician stated that the veteran did not have any 
other cardiovascular disease on evaluation.  Therefore, there 
is no basis for a compensable evaluation under 38 C.F.R. 
§ 4.104, DC 7004, 7005, 7006, or 7007.      

Hemorrhoids

Service medical records show clinical findings and treatment 
for small external hemorrhoids on evaluation in October 1979.  
The RO granted service connection for hemorrhoids in an April 
2000 rating decision, assigning a noncompensable evaluation 
under DC 7336.  See 38 C.F.R. § 4.114 (2006).  Under DC 7336, 
a noncompensable evaluation for hemorrhoids, external or 
internal, is warranted for mild or moderate hemorrhoids.  A 
10 percent evaluation is warranted large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  Id.  

Upon review, post-service medical records of record, 
including VA treatment reports and private medical records, 
do not show treatment for hemorrhoids.  A September 2000 VA 
clinical evaluation noted that the veteran denied any GI 
problems, including blood in stool.  Evaluation did not 
reveal hemorrhoids.  As there is clearly no medical treatment 
for, or evidence of, large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a compensable rating under DC 7336 is 
not warranted.

Initial Compensable Evaluation for Dysthymia from December 
18, 1998 to October 19, 2000  

Service connection was granted for dysthymia in an April 2000 
rating decision.  The RO assigned a noncompensable 
evaluation, effective December 18, 1998.  In a November 2001 
rating decision, the RO increased the evaluation to 30 
percent, effective October 20, 2000.  

The Board will first determine whether the veteran is 
entitled to an initial compensable evaluation for dysthymia 
from December 18, 1998 to October 20, 2000.  

Dysthymia is rated under the "General Rating Formula for 
Mental Disorders," DC 9433.  38 C.F.R. § 4.130.  Under DC 
9433, a noncompensable is warranted when there is a formal 
diagnosis, but symptoms are not severe enough to interfere 
with occupational and social functioning or to require 
continuous medication.  A 10 percent evaluation is warranted 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for dysthymia which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9433.

A 70 percent rating is warranted for dysthymia which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging from 51-60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Upon review, service medical records showed treatment and 
diagnosis of dysthymic disorder in November 1987.  The 
veteran received treatment, including medication for 
dysthymic disorder during service.  Clinical note dated in 
December 1987 indicated that the veteran was doing well and 
displaying a good mood.  Assessment was dysthymic disorder, 
well-controlled. 

Post-service medical evidence of record prior to October 20, 
2000 did not show any treatment for dysthymic disorder.  A 
September 1992 treatment record from Southeast Alabama 
Medical center noted a diagnosis of depression and tiredness.  
The veteran was prescribed Zoloft.  Follow-up treatment dated 
in February 1993 reflects that the veteran was taking Zoloft 
and indicated that he felt pretty good.  No other treatment 
records are noted.  There is no further reference to 
treatment for mental disorders again until the VA clinical 
evaluation performed on October 20, 2000.  
    
The Board has reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO had noted 
consideration of all pertinent evidence, and has assigned the 
noncompensable evaluation for the period set forth above.  
The Board concurs with that evaluation.  There is no 
treatment for dysthymia or any mental problems after February 
1993 and not until October 20, 2000.  Moreover, between 
December 18, 1998 and October 20, 2000, there is no showing 
of any occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks.   Furthermore, there 
is also no evidence of record showing that the veteran was 
prescribed Zoloft or any other psychiatric medication after 
February 1993 and prior to October 20, 2000.  In fact, the 
October 20, 2000 VA clinical evaluation report indicated that 
the veteran was interested in starting on Zoloft.  It 
therefore appears that the veteran had not been prescribed 
any medication for his dysthymia for some time prior to 
October 20, 2000.  

Based upon the above, a compensable evaluation for dysthymia 
is not warranted under DC 9433 between December 18, 1998 and 
October 19, 2000.   

Increased Evaluation in Excess of 30 Percent for Dysthymia 
from October 20, 2000

Applying the criteria above to the pertinent evidence of this 
case, the Board finds that the veteran's dysthymia does not 
meet the criteria for a 50 percent or higher evaluation from 
October 20, 2000.  

Pertinent medical evidence, including VA clinical evaluations 
dated in October 2000, October 2001, January 2002, and 
January 2003, and VA examination report dated in March 2004 
did not reveal that the veteran had circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, the October 2000, October 2001, January 2002, January 
2003 VA clinical evaluations, and VA examination report dated 
in March 2004 all found that the veteran was oriented to 
person, place, and time; displayed good attention, 
spontaneous verbal responses and rational, coherent thinking.  
The veteran also denied hallucinations and delusions to each 
physician.  

The Board recognizes that the veteran exhibited blunted 
affect and depressed mood, as noted by the January 2003 VA 
physician.  However, the blunted affect was not found in the 
other evaluations, including the March 2004 VA examination 
report.  Moreover, the depressed mood exhibited by the 
veteran is part of the 30 percent criteria.  Clinical 
findings also do not show that the veteran was having 
difficulty in establishing effective work and social 
relationships.  The March 2004 VA physician noted that the 
veteran stated that he has more friends than in the past.  
The veteran stated that he has two close friends and between 
10 and 20 social friends.  In addition, the veteran had 
maintained full-time employment as a cable installer for 
three consecutive years.  In short, the veteran's 
symptomatology does not meet the criteria for a 50 percent 
evaluation.  

The veteran described having suicide ideations to both the 
October 2000 and March 2004 VA physicians, which is a symptom 
under the 70 percent criteria.  However, this symptom appears 
to be an isolated event and the veteran does not meet any of 
the other criteria for a 70 percent evaluation.  The March 
2004 VA physician indicated that the veteran denied a plan or 
intent to harm himself.  He did not appear to be an imminent 
risk to harm himself, according to the physician.  
Furthermore, the GAF scores assigned by the physicians ranged 
from 55 to 60, which reflects no more than moderate 
impairment.

Based upon the above, the Board concludes that the veteran's 
dysthymic does not meet the criteria for a 50 percent or 
higher schedular evaluation from October 20, 2000.  38 C.F.R. 
§ 4.7 (2006).  

Extraschedular

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his tachycardia, hemorrhoids, or 
dysthymia and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

III.  Service Connection

The veteran contends that he is entitled to service 
connection for right elbow disability and sleep apnea as a 
result of service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West  2006).   For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2006).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Right Elbow Disability

Service medical records do not show any treatment or 
complaints of a right elbow problem.  In Reports of Medical 
History dated in October 1979 and February 1988, there was no 
reference to a right elbow injury in service, or complaints 
involving the right elbow.  Separation examination was 
negative for any abnormalities with the right elbow.  
Enlistment examination report for National Guard service 
dated in January 1990 was also negative for findings 
involving a right elbow problem. VA treatment records and 
private medical records also do not show any treatment or 
diagnosis involving the right elbow.  

In support of his claim, the veteran submitted a February 
2000 medical statement from J. S. Owens, D.C..  Dr. Owens 
noted that the veteran gave a history of chronic radiohumeral 
bursitis of the right elbow.  The chiropractor did not 
comment on whether the veteran had current left elbow 
pathology.  The Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Furthermore, there is no 
corroborating post-service medical records showing a right 
elbow disability.  In short, the record does not show any 
probative evidence corroborating the veteran's assertion that 
he has a current right elbow disability.  

Service connection cannot be established without evidence 
demonstrating a current diagnosed chronic disability.  
Without a current disability, the claim must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  The record does 
not support a finding that the veteran has a current right 
elbow disability.  Therefore, service connection must be 
denied.      

Sleep Apnea

Although service medical records and post-medical records 
show complaints of sleep impairment and treatment and testing 
for sleep impairment, the current medical evidence does not 
show a current, independent diagnosis of sleep apnea.  

Service medical records document that the veteran complained 
of sleep impairment.  Specifically, in Reports of Medical 
History dated in October 1979 and February 1988, the veteran 
indicated having frequent trouble sleeping.  In the October 
1979 report, he noted taking Ritalin and Valium for his 
sleeping problems.  However, service medical records were 
negative for a diagnosis of sleep apnea, or a separate 
diagnosis involving sleep impairment.  

The pertinent post-service medical evidence includes 
treatment records from Alan D. Prince, M.D. dated from July 
1989 to September 1989.  A July 1989 clinical record 
indicated an unremarkable examination, except for a large 
uvula in the oropharyngeal region.  A diagnosis of probable 
obstructive sleep apnea syndrome was given.  

A polysomnogram report dated in August 1989 revealed normal 
findings, except for some modest arterial oxygen desaturation 
unassociated with apneic events.  The multiple sleep latency 
test (MSLT) was abnormal with pathologic sleep onset and one 
rapid eye movement.  Dr. Prince indicated that the veteran's 
symptoms were consistent with the diagnosis of idiopathic CNS 
hypersomnolence or narcolepsy, according to a September 1989 
medical statement.  The veteran was prescribed Cylert.  
However, in a September 1992 medical statement, Dr. Prince 
appeared to reconsider the diagnosis of idiopathic CNS 
hypersomnolence or narcolepsy. 

In a September 1992 medical statement, Dr. Prince indicated 
that it was felt in 1989 that the veteran had idiopathic CNS 
hypersomnolence and was placed on Cylert.  The veteran 
discontinued Cylert after about one year's time and according 
to the veteran, was fine until around January or February of 
1992 when he was having emotional problems involving divorce, 
the death of his father, and problems with his son.  He 
complained of being tired throughout the day and having 
excessive daytime sleepiness.  He fell down all the time and 
felt like crying.  Dr. Prince diagnosed depression and 
tiredness.  A follow-up report dated in February 1993 noted 
that the veteran changed his medications from Cylert to 
Zoloft, which he takes in the morning with vitamins and feels 
pretty good.     

The record also includes a VA examination report dated in 
August 2003.  The report included a summary of the veteran's 
pertinent medical history.  Based upon a review of the 
record, the physician opined that there is no objective 
evidence whatsoever to confirm the diagnosis of sleep apnea.  
In fact, the physician found that the 1989 polysomnogram 
results ruled out sleep apnea.  The physician also found that 
the veteran did not exhibit any symptoms of narcolepsy, such 
as: sudden, brief sleep attacks lasting about 15 minutes; 
cataplexy; sleep paralysis and; hypnologic hallucinations.  
According to the physician, the veteran's symptoms can be 
explained by his existing dysthymia without the need to 
resort to any other further diagnosis.  

Upon review, the Board finds the August 2003 VA physician's 
opinion to be probative evidence as it provides a rationale 
that is supported by the record.  As correctly noted by the 
August 2003 VA physician, the veteran has never been 
diagnosed with sleep apnea.  While diagnosed with idiopathic 
CNS hypersomnolence or narcolepsy in 1989 by Dr. Prince, Dr. 
Prince omitted this diagnosis in the 1992 and 1993 medical 
records, specifically indicating a diagnosis of depression.  
Moreover, the veteran has never complained of, or received 
treatment for, the symptoms of narcolepsy, as noted by the 
August 2003 VA physician.   

In summary, the evidence demonstrates complaints of and 
treatment for sleep problems, and a 1989 diagnosis of 
idiopathic CNS hypersomnolence or narcolepsy.  However, the 
record, particularly the VA examination report dated in 
August 2003, does not demonstrate a current diagnosis of 
sleep apnea or idiopathic CNS hypersomnolence or narcolepsy.  
The veteran's symptoms were attributed to his psychiatric 
problems.    

As noted previously, service connection cannot be established 
without evidence demonstrating a current diagnosed chronic 
disability.  Without a current disability, the claims must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  The 
veteran must have a current diagnosis in order to be service-
connected.  Id.  As there is no current disability for sleep 
apnea, service connection must be denied.      

IV.  Conclusion

Based upon the above information, the Board finds that a 
clear preponderance of the evidence is against a finding for 
compensable evaluations for tachycardia and hemorrhoids, a 
compensable evaluation from December 18, 1998 to October 19, 
2000 for dysthymia, an evaluation in excess of 30 percent 
beginning October 20, 2000 for dysthymia, and service 
connection for right elbow disability and sleep apnea.  As 
the preponderance of the evidence is against these claims for 
service connection, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 
see also Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

V.  Withdrawn Issue

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing or on the record at a hearing before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

In a written signed statement received dated in December 
2003, the veteran specifically stated that he wished to 
withdraw his appeal as to the issue of entitlement to NSC 
pension benefits.  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to NSC pension benefits.  There 
effectively remains no allegation of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.


ORDER

An initial compensable evaluation for tachycardia is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial compensable evaluation for dysthymia from December 
18, 1998 to October 19, 2000 is denied.  

An evaluation in excess of 30 percent beginning October 20, 
2000 is denied.  

Service connection for right elbow disability is denied. 

Service connection for sleep apnea is denied.  

The appeal as to the issue of entitlement to nonservice-
connected pension benefits is dismissed.  To this extent, the 
appeal is dismissed.


REMAND

The veteran is claiming service connection for residuals of 
rhinoplasty for deviated nasal septum.  The RO denied service 
connection in the April 2000 rating decision, finding that 
status post rhinoplasty for deviated nasal septum was 
considered a congenital or developmental defect, which was 
unrelated to military service and not subject to service 
connection.  In his notice of disagreement, the veteran 
argued that while his deviated septum began prior to service, 
he believed that it was aggravated in service, especially 
after his surgery.  

Service medical records show that the veteran had two 
rhinoplasty surgeries in service.  The second surgery, dated 
in April 1982, was for a revision septoplasty after findings 
confirmed functional obstruction with buckling of the 
nasoseptal cartilage and almost complete obstruction of the 
left nares.  The RO determined in the rating decision that 
there was no showing of aggravation of the veteran's deviated 
septum in service; however, there is no medical evidence 
supporting this contention.  There is also no evidence 
supporting the veteran's contention that his deviated nasal 
septum was aggravated in service.  Therefore, an etiological 
opinion is necessary before adjudication on the merits.  
38 C.F.R. § 3.159.    

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded VA 
examination to determine the nature and 
etiology of his deviated nasal septum 
post-status rhinoplasty.  All indicated 
tests and studies should be conducted.  
The claims folder and this REMAND should 
be made available to the examiners for 
review in conjunction with the 
examination.  

The physician should be asked to determine 
whether the veteran's deviated nasal 
septum was aggravated during service, 
including aggravation as a result of any 
bad result from medical treatment received 
in service.  A complete rationale for all 
opinions expressed should be provided.

2. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
service connection for residuals of 
rhinoplasty for deviated nasal septum 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


